1    Georlen Spangler, Esq.
     Nevada Bar No. 3818
2    LAW OFFICE OF GEORLEN K. SPANGLER
     2620 Regatta Drive, Suite 102
3    Las Vegas, Nevada 89128
4    Phone: 702.381.5830
     E-Mail: spanglerlaw@outlook.com
5    Attorneys for Defendant

6
     Admitted Pro Hac Vice
7    Iwana Rademaekers, TX Bar No. 16452560
     LAW OFFICES OF IWANA RADEMAEKERS, P.C.
8    14785 Preston Road, Suite 550
     Dallas, Texas 75254
9    Main: (214) 579-9319
10   Fax: (469) 444-6456Email:
     iwana@rademaekerslaw.com
11
     Attorneys for Defendant
12

13

14                               UNITED STATES DISTRICT COURT
15                                      DISTRICT OF NEVADA
16   TATIANA BUSHEE,
17                                                     Case No. 2:18-CV-00804-GMN-VCF
                   Plaintiff,
18          v.
                                                       STIPULATED PROTECTIVE ORDER
19   LIBERTY LIFE ASSURANCE COMPANY                    GOVERNING CONFIDENTIAL
     OF BOSTON as Claims Administrator for             INFORMATION
20   the Safeway, Inc. Group Disability Income
     Plan; DOES I through V; and ROE
21   CORPORATIONS I through V, inclusive,
22                 Defendants.
23
            Plaintiff, Pursuant to Federal Rule of Civil Procedure 26(c), the Parties, TATIANA
24
     BUSHEE ("Plaintiff"), and Defendant LIBERTY LIFE ASSURANCE COMPANY OF
25
     BOSTON ("Defendant"), (collectively, the "Parties"), hereby submit this proposed Stipulated
26
     Protective Order for the purpose of ensuring that confidential information exchanged during
27

28   discovery or potentially submitted to the Court by the Parties is not disclosed to or used for any
 1   purpose outside of the above captioned lawsuit. Accordingly, the Parties hereby stipulate, subject

 2   to approval and entry by the Court, to the following:
 3   I.     Definitions and Terms
 4
            1.      "Confidential Information" means any document, information, or material that the
 5
     producing party or protected person reasonably believes not to be in the public domain and
 6
     reasonably believes contains a trade secret, proprietary information, or information to which an
 7

 8   individual or company has an established and legitimate right to privacy or confidentiality.

 9          2.      "Disclosed" is used in its broadest sense and includes, inter alia, directly or

10   indirectly shown, divulged, revealed, produced, described, transmitted or otherwise
11
     communicated, in whole or in part.
12
            3.       "Discovery Material(s)" means any documents, answers to interrogatories,
13
     responses to requests for admission, deposition testimony, deposition transcripts and exhibits,
14
     other responses to requests for information and/or written information, whether produced
15

16   voluntarily or involuntarily, in response to discovery requests in this litigation by any party.

17          4.      "Document" is defined as the term is used in Federal Rule of Civil Procedure 34.
18          5.      "Under Seal" is defined as sealing confidential documents consistent with the
19
     procedure laid out by LR 10-5 of the Local Rules for the District of Nevada. In the event that the
20
     Clerk's office for the Southern Division of the District of Nevada publishes a new procedure for
21
     the filing of documents under seal, the Parties may follow said published procedure.
22

23   II.    Types of Materials that May be Designated as Confidential

24          Any Discovery Material or other documents, information, or materials may be designated

25   by a producing party as Confidential under this Order. The assertion of this designation of
26   "Confidential" shall constitute a representation to the Court that counsel for the producing party
27
     or protected person believes in good faith that the material so designated constitutes Confidential
28

                                                      -2-
 1   Information as defined in this Order. Except with the prior written consent of the producing party

 2   or by court order or as otherwise compelled by force of law, no Discovery Materials or other
 3   documents, information, or materials stamped "Confidential" may be disclosed to any person
 4
     except as permitted in section IV.
 5
     III.   Designation of Discovery Materials as Confidential
 6
            A producing party may designate as confidential Discovery Materials or other documents,
 7

 8   information, or materials containing confidential information by stamping or otherwise marking

 9   the designated material as "Confidential," and producing it and listing it on the log in the form

10   attached as Exhibit A. Each Party shall maintain a log for the documents they have produced that
11
     have been designated "Confidential," and produce an updated log, containing all designations,
12
     when producing documents or information that are designated "Confidential." The fact that a
13
     document is stamped "Confidential" by one party shall not be construed as an admission by any
14
     other party that such document is confidential, nor shall it limit or preclude the right of any party
15

16   to object to the "Confidential" designation and to file any appropriate motion(s) to determine the

17   propriety of such designation. If the producing party inadvertently fails to stamp or otherwise
18   appropriately designate or list certain documents, material, or information as "Confidential" upon
19
     their production or disclosure, such inadvertent failure to designate shall not constitute nor be
20
     deemed a waiver of a subsequent claim of protected treatment under this Order.
21
     IV.    Permissible Use of "Confidential" Information, Documents, or Materials
22

23          Notwithstanding section II, documents stamped "Confidential" may only be disclosed to:

24   (i) the Parties; (ii) all attorneys representing the Parties in this matter; (iii) para-professionals,

25   secretaries, and other non-attorney personnel that are employed by firms or by individual
26   attorneys representing the Parties in this matter but only to the extent that disclosure to such
27
     person(s) is necessary in order for them to assist attorneys in connection with this matter; and (iv)
28

                                                      -3-
 1   the court and all court personnel, including stenographers employed to record and transcribe

 2   testimony given upon sworn statement, deposition, and/or trial. To the extent such Confidential
 3   Information may be disclosed to court personnel or filed with the Court it may, upon a showing
 4
     sufficient to satisfy the requirements of the Court, be done Under Seal.
 5
            Persons obtaining access to Discovery Materials or other documents, information, or
 6
     materials stamped "Confidential" pursuant to this Order shall use the information only for the
 7

 8   purpose of this matter, through and including appeal(s) and shall not use such information for any

 9   other purpose, including business, governmental, commercial, administrative, or judicial

10   proceedings, unless required by court order or being compelled by force of law. If any person
11
     receiving information covered by this Agreement is: (a) subpoenaed in another action or
12
     proceeding; (b) served with a request or demand in another action to which he, she, or it is a
13
     party; or (c) served with any other legal process by one not a party to this action, seeking
14
     information designated as "Confidential" pursuant to this Order, the subpoenaed party shall: (i)
15

16   promptly give written notice, by hand or facsimile transmission, within forty-eight (48) hours of

17   receipt of such subpoena, request, demand, or legal process to the party that produced or
18   designated the material as "Confidential" (ii) decline to produce such material unless otherwise
19
     ordered by a court or other tribunal or body with lawful authority to compel disclosure; and (iii)
20
     respond to any effort to enforce such subpoena, request, demand, or other legal process by setting
21
     forth the existence of this Agreement. The subpoenaed party or anyone else subject to this Order
22

23   shall be under no obligation to take any other action or measures to preserve the confidentiality of

24   any such information in connection with such subpoena, request, demand, or legal process.

25   Nothing herein shall be construed as requiring the subpoenaed party or anyone else covered by
26   this Order to challenge or appeal any order requiring production of Confidential Information, to
27
     subject itself to any penalties for non-compliance with any legal process or order, or to seek any
28

                                                     -4-
 1   relief from the court.

 2   V.        Miscellaneous
 3             1.    The provisions of this Agreement shall not terminate at the resolution of this
 4
     matter.
 5
               2.    Within one hundred and twenty (120) days after the final conclusion of this matter
 6
     documents stamped "Confidential" and all copies of such documents, other than exhibits of
 7

 8   record, shall be destroyed or returned to the party who produced the documents and designated

 9   them as "Confidential."

10             3.    Nothing in this Agreement shall prevent any party or other person from seeking
11
     modification of this Agreement or from objecting to discovery that it believes to be otherwise
12
     improper. This Agreement, however, shall not be modified absent an order of the Court or the
13
     written agreement of all the Parties hereto.
14

15             DATED this 15th day of November, 2018.
16   LAW OFFICE OF JULIE A. MERSCH                         LAW OFFICES OF IWANA
17                                                         RADEMAEKERS, P.C.

18
             /s/ Julie A. Mersch                                   /s/ Iwana Rademaekers
19   Julie A. Mersch, Nevada Bar No. 004695                Iwana Rademaekers, TX Bar No. 16452560
     701 S. 7th St.                                        Admitted Pro Hac Vice
20
     Las Vegas, NV 89101                                   14785 Preston Rd, Suite 550
21   Email: jam@merschlaw.com                              Dallas, Texas 75254

22   Attorneys for Plaintiff                               LAW OFFICE OF GEORLEN K.
                                                           SPANGLER
23
                                                                  /s/ Georlen Spangler
24
                                                           Georlen Spangler, Nevada Bar No. 3818
25                                                         2620 Regatta Drive, Suite 102
                                                           Las Vegas, Nevada 89128
26                                                         Phone: 702.381.5830
27                                                         Attorneys for Defendant
28

                                                     -5-
 1

 2
                                               ORDER
 3

 4             IT IS SO ORDERED this 16th day of November, 2018.

 5

 6                                             United States Magistrate Judge

 7

 8   4841-1701-6341, v. 1


 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  -6-
